﻿
It is a great honour and pleasure for me to return to this rostrum for the forty-fourth session of the Assembly and to address it on behalf of my country, the Dominican Republic.
It is also a matter of great satisfaction to me to convey to Mr. Joseph Nanven Garba the warm congratulations of the Dominican Government, and of our delegation in particular, on his well-deserved election to the presidency of this great gathering. I look forward confidently to his complete success in this sensitive undertaking inasmuch as he is a skilled and seasoned diplomat from a region which is undergoing a steady process of growth and development - a fact that can be observed in the importance and the scope of the Convention concluded between the European Economic Community and the African, Caribbean aid Pacific States, better known as the lome Convention, the progress of which we have been following in our country with much interest and with a great feeling of solidarity. His outstanding personal qualities will ensure that the work and the deliberations of this session will be guided with due deliberation and the highest aims. In this respect, he can count on our resolute co-operation.
This is a suitable opportunity to express our high esteem for that outstanding Argentine internationalist, Mr, Dante Caputo, for his exemplary guidance of the work of the last session.
On this solemn occasion we should like to place on record our great appreciation and admiration for the Secretary-General of our Organization, Mr. Javier Perez de Cuellar, for the valuable, timely and unstinting work that he has been doing to promote peace and understanding among the peoples and nations of the Earth.
At the beginning of my statement I should like to thank the representatives for their attention to lay sincere message of goodwill from a part of the globe that has been called upon to play a major role from the time of the arrival in the New World of the visionary, the admiral of the seas Christopher Columbus, a portentous event that changed the course of history.
Hispaniola has had the honour of having its capital Santo Domingo, as the headquarters of the first administrative, religious, cultural, scientific and economic institutions of the American continent.
Fran this confluence of cultures, ethnic groups, customs and traditions on Hispaniola, the first voices were raised in defence of the indigenous races, which formed a new and juridical concept of equality and justice among human beings, through jus gentium, the law of nations, in which one can find the true roots of modern international law, and as a result, the distant origins of the international bodies designed to ensure the observance and effectiveness of the inherent rights of the human person.
Under that auspicious beacon, in this lofty body in which all the nations of the world are represented with their own particular characteristics, we are again meeting in a yearly pilgrimage to find peace. But this ideal, which is so difficult to express in specific terms, cannot be fully achieved unless it is by means of open and respectful, but firm and conclusive, dialogue, with a view to putting an end to terrorism and drug trafficking, in whatever form or under any pretext.
It is natural that any undertaking directed towards limiting the arms race and eliminating deadly weapons should be seen as a comforting and encouraging example. That is the case with respect to the agreement on the limitation of strategic weapons between the United States and the Soviet Union, which was jointly announced by Secretary of State James Baker and Minister for Foreign Affairs Eduard Shevardnadze. Special mention should be made of the plan proposed at this session of the General Assembly by the President of the United States, Mr. George Bush, to rid the Earth of the scourge of chemical weapons, a proposal that was welcomed by the Soviet Union. These positive steps, which demonstrate the will of both super-Powers to reduce the causes of tension and disagreement, will have a favourable impact on world politics in the coming years.
Once again, I should like to recall that the Dominican Republic, a Caribbean nation, is aware that its development is indissolubly linked to that of our neighbour, Haiti, and of the other countries of the area. Our trade with those countries had been minimal despite the geographic,-, ethnic, historic and economic bonds that unite us. Hence our Government has begun an energetic movement towards integration with our Caribbean brothers, since we are fully convinced that it is only by means of joint, united efforts that we shall achieve the goals that will bring us full development for our peoples.
With regard to the tragic situation in Central America, our country reiterates that it is interested in co-operating in the search for a speedy and most fitting solution of this conflict. We categorically support the agreements that have been entered into in the search for peace by the five Central American Presidents – the Esquipulas II Agreements and the Playa del Tesoro Declarations - aimed at achieving a peaceful negotiated solution to the Central American crisis. The recent Tela presidential summit demonstrates that there is hope that peace can be achieved, for peace is the essential prerequisite for the solution of the political, economic and social problems of the region.
The Dominican Republic has noted with particular interest the events occurring throughout Africa, not only because of its impact on international policies, but also because the African race is part of our own ethnic and cultural substratum. We stand in solidarity with the African peoples and participate in efforts to solve their problems, which are similar to those facing all developing countries. The situation in southern Africa continues to be explosive, with unforeseeable consequences for peace and security in the area; its prolongation has an impact on international stability.
Security Council resolution 435 (1978) contains the basic elements for a just and lasting solution of the question of Namibia. For almost 20 years the South African apartheid regime has been illegally occupying the Territory, in defiance of all the relevant United Nations resolutions. We defend Namibia's fundamental right to self-determination. The delegation of the Dominican Republic believes that the system of government in South African breeds violence, injustice, oppression, inequality and discrimination - in other words, everything that flies in the face of the ideals behind the founding of the United Nations. The eradication of apartheid and independence for Namibia will create the necessary conditions for a return to peace in southern Africa. 
We call for the cessation of the growing hostilities between Syrian forces and Lebanese Christian soldiers. Despite this escalation, the efforts for peace that have begun recently give us hope for a definitive solution of the conflict.
The situation in the Middle East, which is of great concern to all nations of the world, has a direct impact on Dominicans, because among our ethnic groups there are many people with Palestinian, Syrian, Arab and Israeli roots, with the resultant influence they bring to our national life.
The Dominican Republic has been concerned for several years about the situation in the Korean peninsula. Our country has supported the view that Korean affairs must be solved peacefully by means of dialogue between the two Koreas. The Republic of Korea must be admitted to membership in the United Nations in keeping with the principle of universality. Its entry into the Organization would contribute to reducing tension and promoting peace in north-eastern Asia. The Dominican Republic has viewed favourably the formula for the unification of the Korean community that was proposed recently by the Government of the Republic of Korea to promote peaceful coexistence between the south and the north of Korea.
The serious and tragic situation in many developing nations makes it imperative for us urgently to adopt effective and concrete measures to improve the living conditions of millions in the third world. The presence in this important gathering of a growing number of Heads of State or Government from those countries is clear proof of the world-wide interest and expectations regarding the results and conclusions of this session, which has also brought together representatives of the most powerful and developed countries of the world.
The situation of the nations of the third world is so critical and paradoxical that their economies are constantly stagnating or actually deteriorating. There will be no improvement until more favourable conditions are provided for access by our export products to the developed countries' markets. If that goal is achieved, and if the developing countries receive better treatment in negotiations regarding their external debt from the creditor nations and entities, we shall have an opportunity, with the impetus of this necessary co-operation, to embark energetically and optimistically upon the path of our development.
Thus, it is obvious that the solution to the general problem of the external debt cannot be achieved with the ways and means that have been used to date, since in most cases they do not allow for economic growth and therefore subject peoples to impoverishment and social upheaval.
The international community, aware of the intricate nature of this problem, which is not merely economic in nature, recognizes that the United Nations has the competence to seek a solution in the political sphere.
The position of the Dominican Republic was defined graphically by His Excellency Mr. Joaquin Balaguer, the President of the Dominican Republic, in his speech at the opening meeting of the Twelfth Annual Conference on Investment, Trade and Development, held in Miami, in the United States, in November of 1988. He said: "The goal set forth in Berlin for the third-world countries is not to pay the public debt but, above all, to achieve sustained economic growth and an increase in per-capita income that will guarantee our dispossessed masses the right to eat, to clothe themselves, to educate their children and to live under a decent roof. In other words, the third-world countries face two challenges - not one, as was said in Berlin. The first is to live; the second, to pay".
Since terrorism continues to affect all nations to such a degree and with such tragic and disastrous consequences, sowing fear and insecurity, a strong, internationally co-ordinated plan must be adopted to combat it more firmly and thereby ensure its eradication. One of the most criminal and frequent forms of terrorist action is the attacks against passengers, flights and airports. Such attacks are increasingly stirring the universal conscience.
The Dominican Republic strongly condemns the subversive activities of international terrorism, which is carried out indiscriminately against mothers, innocent children and the ill - in other words, against life itself, the most precious thing we own.
The alarming problem of drugs has reached such dimensions, it terms both of production and of trade and consumption, that our delegation wishes to place it on record that the Dominican Government is struggling with all the means in its power to deal with this social evil that is spreading like a flood. For that purpose our courts have been imposing increasingly severe sentences on drug traffickers. Publicity has been given to this throughout the country with a view to ensuring that drug users and traffickers are aware of it and that people understand the evil and disastrous consequences of this illegal trade.
We also give our moral support to the battle which is being waged by countries throughout the continent and whose development we are following with great interest.
At this difficult historical time of conflict, with acute, burning problems that I have mentioned in this statement - to which my colleagues in the Assembly have been good enough to listen with attention - there have been signs of detente and an improvement in international relations above and beyond diverse criticism or positions. I should like to express on behalf of the Government that I have the honour of representing and on my own behalf, our fervent desire to see concrete form given to the ideals and principles that led to the establishment of the world Organization, in which mankind has placed its hopes for a better future in which the ethical and spiritual values that underlie our civilization prevail.
